                   1                                                                               JS-6
                   2
                   3
                   4
                   5
                   6
                   7
                   8                                  UNITED STATES DISTRICT COURT
                   9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
                10
                11          REGINALD KELLY,                               Case No. 2:18-cv-04909-R-SK
                12                       Plaintiff,                       ORDER RE JOINT
                                                                          STIPULATION OF DISMISSAL
                13                v.                                      WITH PREJUDICE
                14          KIEWIT INFRASTRUCTURE WEST
                            CO., a Delaware Corporation; and DOES
                15          1 through 100, inclusive,
                16                       Defendants.
                17
                18                The stipulation is approved. The entire action, including all claims stated herein,
                19          is hereby dismissed with prejudice. Each party will bear its own fees and costs.
                20
                21                IT IS SO ORDERED
                22
                23          Dated: January 16, 2019                     ______________________________
                24                                                      Hon. Manuel L. Real
                                                                        United States District Judge
                25
                26
                27
                28
 Baker & McKenzie LLP                                                                     Case No. 2:18-cv-04909-R-SK
1901 Avenue of the Stars,
       Suite 950
 Los Angeles, CA 90067                                 ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE
    +1 310 201 4751
